UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6742


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:99-cr-00049-F-1)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se.  John Samuel Bowler,
OFFICE OF THE UNITED STATES ATTORNEY, Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Claude Wendell Bellamy seeks to appeal the district

court’s order treating his motion for relief as a successive 28

U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues      a      certificate          of       appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing      of     the    denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see    Miller-El     v.   Cockrell,     537    U.S.       322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Bellamy has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Bellamy’s notice of appeal

and    informal     brief    as    an    application      to     file    a    second     or

                                             2
successive § 2255 motion.        United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).         In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h) (2012).          Bellamy’s claims do not satisfy

either of these criteria.         Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3